DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 8/26/2022 are acknowledged. Newly submitted claim 29 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The previous claims recited amorphous indomethacin and new claim 29  recites crystalline. Had these claims been previously presented they would have been subjected to a restriction election requirement. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 29 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

 
INFORMATION DISCLOSURE STATEMENT
2.	No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections – pre-AIA  35 USC § 112-NEW MATTER

4.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 27 and 28  are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 27 and 28  do not comply with the written description requirement and introduce new matter into the patent application.  Support was not found for “at least 5 % of indomethacin is released from the frame under sink conditions for 1 day and at least 20 % of indomethacin is release from the frame under sink conditions for 15 days” or “wherein at least 10 % of the indomethacin is released from the frame under sink conditions for 15 days and at least 15 % of the indomethacin is released from the frame under sink conditions for 30 days”. 
The only mention of sink conditions in the specification is at the top of page 13 which is in reference to figures 9,  10, 11 12 and 13.  None of these figures recite “at least 5 % of indomethacin is released” for one day, at least 20 % for 15 days, and at least 10 % for 15 days and at least 15 % for 30 days. It is not clear where these numbers have support as the e specification does not recite these values. While the table does show cumulative release profiles, there is not support of the values recited in these claims.
As such, the claims lack adequate written description for the numerical values and for the specific species. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 12, 20 and 22-26, 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Duesterberg et al. (US 2011/0146693) in view of McIntyre et al. (WO 2006121969), Reyes “Innovative Uses of Ethylene Vinyl Acetate Polymers for Advancing Healthcare”, Doshi (US 2011/0244010), Zheng et al. (US 20150374521), Wildmeersch, Dirk (US 20150230971). 
Duesterberg et al. (US 2011/0146693) (hereinafter Duesterberg et al.) disclose intrauterine delivery system for delivery of progestogen and therapeutically active substances capable of suppressing abnormal and/or irregular endometrial bleeding (para 0019). The intrauterine delivery system comprises a body and at least one reservoir comprising a core where the at least one reservoir comprise a progestogen and therapeutically active substances capable of suppressing abnormal and/or irregular endometrial bleeding (para 0019 and T-frame see Figures 1-3). The drugs can be in separate reservoirs (para 0019). The drugs that suppress endometrial bleeding can include NSAIDS such as indomethacin (para 0067). The progestogenic compound is levonorgestrel (para 0066). Duesterberg disclose silicone reservoir with a core and containing levonorgestrel (para   Duesterberg et al. disclose reservoirs with a core where the polymers that make up such reservoirs include polysiloxane (para 0002 and 0050). The compositions of the core, the membrane and possible separation membrane may be the same or different (para 0047). The polymers may include polyvinyl acetate (para 0050). The frame is T-shaped and may be fabricated out of any biocompatible material (para 0076). The elastomer composition is selected from siloxane based elastomer having silicon atoms of the siloxane unites (para 0056-0062). Duesterberg et al. disclose therapeutically active substances that can be used in conjunction with the invention to prevent or suppress endometrial bleeding include indomethacin (para 0067). Duesterberg et al. disclose preferably, the amount of progestogen or a substance having a progestogenic activity, as well as the amount of the therapeutically active substance capable of preventing or suppressing endometrial bleeding (i.e., indomethacin) can vary from almost zero to 60 wt %, when it is mixed into the core matrix, the preferred amount being between 5-50 wt%. Other possible ranges of the amount of the therapeutically active agent are 0.5-60 wt %, 5-55 wt %, 10-50 wt %, 25-60 wt %, 40-50 wt % and 5-40 wt % (para 0073). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Duesterberg et al. disclose controlled release of a combination of progestogen or a drug having a progestogenic activity and at least one therapeutically active substance capable of preventing or suppressing abnormal and/or irregular endometrial bleeding over a prolonged period of time (abstract). The reservoir comprise a core and optionally a membrane encasing the core (para 0002). The core and membrane essentially consisting of a same or different polymer composition (para 0002).
Duesterberg et al. does not explicitly teach that the NSAID is contained in the frame material or that the frame is ethylvinyl acetate copolymer. 
McIntyre et al. (WO 2006121969) (hereinafter McIntyre et al.) disclose medical devices that include uterus devices (para 0030). The device has at least a portion formed from thermoplastic polymers that include ethylene vinyl acetate (EVA) wherein the device body includes therapeutic active agents which are taught to include indomethacin (para 0030, 0036, 0049, 0063 and 0086). Advantages of the urological devices are that since the therapeutic agents are released from the devices in situ, treatment is more direct and less medication may be required as compared with systemic treatments (para 0029). In particular, given that the devices are shaped to generally conform to the contours of the uterine cavity (e.g., the device comes into contact with the walls of the uterine cavity), an appreciable percentage of a surface of the device comes into contact with the uterine wall, facilitating direct and targeted release of the therapeutic agent into the uterine site (para 0033). The polymers may be non-biodegradable or biodegradable (para 0027). The drugs for use as therapeutics include indomethacin (para 0086). The devices may be T-shaped (para 0090). McIntyre discloses that ethylene vinyl acetate (EVA) having a vinyl acetate content of from about 19% to about 28% is an especially preferred non-biodegradable material. EVA copolymers having a lower vinyl acetate content of from about 3% to about 15% are also useful in particular embodiments of the present invention as are EVA copolymers having a vinyl acetate content as high as about 40%. (para 0064) which overlap with the EVA and VA content as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Reyes “Innovative Uses of Ethylene Vinyl Acetate Polymers for Advancing Healthcare” (hereinafter Reyes) discloses EVA polymers are useful in medical devices (abstract) and that EVA polymers can have the percent of VA incorporated in the backbone may vary from 0 to 40 %. At 0 % the polymer is essentially low density polyethylene. As VA content is increased, the polymer becomes more flexible and transparent. Thus, the VA content is a result effective variable where the result is flexibility. The melting point is also influenced by the VA component (bottom left of page 2 –Introduction to EVA polymers). One skilled in the art would have been motivated to include the drug either in the reservoir as in Duesterberg or in the frame as in McIntyre for the same purpose or providing controlled, direct and targeted release while using less medication than compared with systemic. When old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). But when the claimed structure performs differently from the prior art, a finding of obvious design choice is precluded. In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992) (finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art). See In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function). McIntyre et al. disclose indomethacin as a therapeutic agent of choice and the therapeutic agent is present dispersed and/or dissolved (para 0037).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include the desired therapeutic (i.e., indomethacin) to be within the frame of the device of Duesterberg et al., formed from biocompatible polymer ethylene vinyl acetate for the stated advantages of providing direct and targeted release while using less medication than compared with systemic treatments. 
With regards to claims  20, which recites 3D printing comprising extruding a mixture of ethylene-vinyl acetate copolymer with 16 % vinyl acetate content comprising 5-40 % indomethacin based on the total weight of the mixture to form a filament, loading the filament into a 3D printer, and priming the filament using the 3 D printer to form the frame, and new claims 32-34, it is noted that these claims are regarded as product by process claims and are given little patentable weight to the product. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe. New claims 32-34 are directed to a method when the examined claims are directed to a product. The patentability of a product does not depend on its method. Thus, these claims do not have patentable weight. 
Furthermore, using 3D printing to make medical devices, such as intrauterine was known in the art as disclosed by Doshi (US 2011/0244010) (hereinafter Doshi). Doshi discloses 3D printing refers to printing three-dimensional structures using appropriate printing technologies and printers as are known in the art or later developed. 3D printing is useful in the making of parts or layers using computer-driven, additive process, one or more layers at a time. 3D printing can build parts or other structures such as layers, using any appropriate material, such as but not limited to plastic or metal, directly from CAD drawings or other digital images that have been preferably cross sectioned into many layers. 3D printing provides a faster and less costly alternative to machining (see paras 0089) and 0099). 
Zheng et al. (US 20150374521) (hereinafter Zheng et al.) disclose body of devices can be formed from a polymeric material made by any suitable method such as three-dimensional (3D) printing (paras 0034, 0274 and 0567). The devices may be selected from intrauterine implants and contraceptive devices (para 0606). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use 3D printing to formulate the medical device (intrauterine delivery system). One would have been motivated to do so in view of Doshi and Zheng et al. where 3D printing provides faster and less costly alternatives to other manufacturing methods. 
Duesterberg et al. disclose that drug containing cores can be manufactured by mixing the therapeutically active substance or substances within the core matrix material or the components forming the polymer compositions and processed to the desired shape by molding, casing, extrusion or other appropriate methods known in the art (para 0078 and 0083). Duesterberg et al. does not disclose ethylene-vinyl acetate copolymer filaments loaded with the indomethacin.
Wildmeersch, Dirk (US 20150230971) (hereinafter Wildmeersch) discloses T-shaped drug delivery system (abstract) which included intrauterine systems (para 0002-0004) Wildmeersch teaches “synthetic fibers can be used for nonmedical and medical applications. In the medical field, fibers can be used as controlled-delivery systems such that, when bioactive agents are combined with synthetic polymers, and extruded to form filaments, precision drug delivery systems can be manufactured in a continuous process. These fibers can be prepared using various techniques including high speed extrusion systems. Moreover, the versatility, speed, and economy of the fiber-spinning processes make the production of controlled-release fibrous systems attractive for use in the medical field as cost is at present a major factor in marketing a controlled-release product” (para 0005).  “As with other types of controlled-release systems, fibers can be designed to release various bioactive materials by a number of different mechanisms including diffusion, dissolution, erosion, and biodegradation. The choice of polymer(s) used, and the rate of release, will depend upon the particular bioactive agent and the fibrous delivery system. Both first-order and zero-order (constant) rates of release can be obtained, with some systems giving release rates that appear to be a combination of the two. Thus, complex pseudo constant rates of release may be obtained from some fibrous devices” (para 0006). The wall of the coaxial fiber serves as the Rate-controlling membrane (para 0007). The drugs may include anti-inflammatory agents (para 0043). The polymer may be ethylene vinyl acetate (para 0043). 	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the frame be formed of EVA filaments as disclosed in Wildmeersch. One would have been motivated to do so to achieve precision drug delivery systems that can be manufactured in a continuous process. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include the desired therapeutic (i.e., anti-inflammatory indomethacin) to be within the frame of the device of Duesterberg et al., formed from biocompatible polymer ethylene vinyl acetate for the stated advantages of providing direct and targeted release while using less medication than compared with systemic treatments. 

6.	Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duesterberg et al. (US 2011/0146693) in view of McIntyre et al. (WO 2006121969), Reyes “Innovative Uses of Ethylene Vinyl Acetate Polymers for Advancing Healthcare”,  Doshi (US 2011/0244010), Zheng et al. (US 20150374521) and Wildmeersch, Dirk (US 20150230971) as applied to claims 1, 7, 12, 20 and 22-26, 30-35 above, and further in view of Chieng et al. “Physical Characterization and Stability of amorphous indomethacin and ranitidine hydrochloride binary systems prepared by mechanical activation”. 
	The modified Duesterberg et al. has been discussed supra and disclose indomethacin but does not explicitly disclose amorphous form. 
	Chieng et al. “Physical Characterization and Stability of amorphous indomethacin and ranitidine hydrochloride binary systems prepared by mechanical activation” (hereinafter Chieng et al.) disclose indomethacin exists in two polymorphic forms, one of which is α-indomethacin, and an amorphous form (introduction). The drug is poorly water soluble and thus a good model drug to formulate in the amorphous state to enhance dissolution of the drug (introduction). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the form of indomethacin for the purpose of modifying the drug delivery rate (i.e., amorphous). One would have been motivated to do so as it is poorly water soluble and thus amorphous forms would provide for enhanced dissolution of the drug. 

OTHER PERTINENT ART
7.	Other pertinent prior art not relied upon is Ramwell (3993057) which also shows the concept of having the T shaped uterine device be formed of polymer and contain drug dispersed therethrough (see col. 4 lines 4-14). 


RESPONSE TO ARGUMENTS
8.	Applicants present remarks to compact production. The Examiner indicates that it several Office Actions have mentioned that the patentability of a product does not depend from its method. New claims 32-34 are drawn to claim 20 which is a product by process claim reciting limitations to a method process. 
Applicants argue that the modification of Duesterberg is impermissible as it changes the principle of operation. Duesterberg uses one or more cores as reservoirs for both a progestogenic drug and additional therapeutically active substance. The core are mounted on a frame. There is no description of placing drug in the frame rather than the core. 
	In response, the argument has not been found persuasive because placing drug in the frame is an alternative means to administer drug. The suggestion is not to replace the core but rather modify the frame to include drug. The principle of operation involves drug release and inclusion of drug in the frame does not destroy the principle of principle of operation of Duesterberg. 
	Applicants argue that the Office is implying that Duesterberg is administering indomethacin systemically so that providing in the frame would be an improvement. 
In response, the Examiner is not implying it is administered systemically in Duesterberg but that both Duesterberg and McIntyre administer the drug such that it provides for direct and targeted release while using less medication than compared with systemic treatments. Inclusion of the drug in the frame would not destroy this principle of operation of Duesterberg.
Applicants argue that the present application explains that not only do frames affect release kinetics of the indomethacin, the printing of the frames also affects release kinetics of indomethacin. 
	In response, the printing of the frames (e.g. 3D) is a method and the claims are not drawn to a method but a product and the patentability of a product is not dependent on the method of production. No release kinetics have been claimed. New claims 28-29 attempt to recite release profiles however, these claims are new matter. 
	Applicants argue that the Office has not accounted for the 16 % vinyl acetate content of the ethylene-vinyl acetate copolymer or the amount of indomethacin. 
	In response, the Examiner disagrees because McIntyre et al. disclose use of T-shaped devices where the EVA has a VA content of about 19-25 %, or about 3-15 %. About 15 % reads on the limitation of 16 % because of the word “about” which would encompass  amounts within a percentage of the recited ranges. The Office action  stated the ranges overlap. Applicants have not provided any evidence of the criticality of using 16 %. Additionally, the Ryers reference stated that VA can incorporated from 0-40 % which overlaps with 16 % and states that as the VA content is increased, the polymer becomes more flexible. Therefore, there is a teaching that the VA content is adjusted based on the desired flexibility. Assuming arguendo that the 16 % is not encompassed, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.) Duesterberg disclose the amount of drug that can prevent or suppress bleeding (e.g., indomethacin) can be included from 5-50 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Duesterberg disclose amounts of therapeutically active substance to prevent or suppress endometrial bleeding can include indomethacin and the amounts from 0.5-60 %. The differences of Duesterberg and the instant claims is that the indomethacin is not in the frame however, incorporation of drug in the frame material is rendered obvious by the teaching of McIntyre where drug delivery devices contain polymers disclosed as EVA (para 0041). The therapeutic agent (indomethacin) is mixed with the polymer (EVA) and then shaped into to at least a portion of the medical device (para 0044-0049). Thus, a teaching that the medical device formed of the polymer (EVA) can contain the drug within the EVA. 

CONCLUSION
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANAH AL-AWADI/Primary Examiner, Art Unit 1615